Title: To James Madison from Edward Coles, 12 January 1816
From: Coles, Edward
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            New Orleans
                            January 12. 1816
                        
                    
                    I have been shown the original, and permitted to take a copy, of a Power of Attorney, devised with a view of obtaining Soldiers bounty lands, in despite of the provisions of the law, which withhold from the soldier the power of disposing of his land until after he shall have received his warrant, which I take the liberty of enclosing to you, with the hope that you may thereby be enabled either to defeat its operation or check its further progress. I was told by the person from whom I received this Power of Attorney, that a company has been formed in the Western Country with a capital of 75,000 $, with the view of purchasing soldiers lands; to effect which they or their agents have attended all garrisons and other places where soldiers have been disbanded, and have availed themselves of the soldiers distresses, ignorance, or drunkenness, to filch from them their lands, which they have done to a considerable amount. The mode they have adopted is this. The soldier gives the ordinary and proper Power of Attorney to the speculator to obtain his land warrant &c from the Govt.; he then gives to him another Power of Attorney, in the form of the enclosed, which you perceive not only makes over and invests in him the right to the land, but is also an obligation on the soldier, in case he should revoke the Power of

Attorney, to pay a stipulated sum, which is supposed to be the value of the land, and thus the speculator endeavours to secure either the land itself or its value, the more effectually to do which the poor foolish soldier is made to acknowledge the receipt of 320 $, when in fact he never receives more than 30 or 40 $, and sometimes a mere song for his 320 acres of land. The soldier also makes to the speculator a Deed in which he “grants bargains and sells all the rights title claim and interest which he has or will have or which he ever had or ever can or could have to the land” &c &c &c. This discovery, as it is called, of the means of acquiring a right to Soldiers land is deemed of so much value that it is kept by the company a great secrete; but at St. Louis Mr. Easton (the Delegate in Congress) who is one of the Company, employed a Sergeant of the Army to induce soldiers to part with their lands, and promised as a reward to give him five dollars for each soldier, and to permit him to buy a certain number of rights for himself, on condition that he would pay twenty dollars for each form supplyed him, and give his obligation under the penalty of 1000 $ not to divulge it. This however the sergeant did, and it is in this way that I have become possessed of it.
                    I have only time to add, before the mail closes, that I had a very tedious and disagreeable voyage down the river, and that I did not arrive here until the first of this month. I had however the pleasure of tarrying a week at Natchez and Washington, and stoping at Batton Rouge St. Francisville &c on my way down. With My most affectionate respects to Mrs. M. and my other friends with you I am most truly and sincerely yours
                    
                        
                            Edward Coles
                        
                    
                